Citation Nr: 0617962	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to an initial compensable disability rating 
for an umbilical hernia, postoperative.

3.  Entitlement to an initial compensable disability rating 
for a right great toe fracture.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  There is no evidence of a current bilateral ankle 
condition for VA disability compensation purposes.  

2.  The veteran's abdomen is essentially normal, there is no 
evidence of ascites, superficial veins, or tenderness; the 
veteran's liver is not palpable; there is no evidence of an 
inguinal, ventral, or femoral hernia; there are no 
postoperative wounds with weakening of the abdominal wall 
which require the need for a supporting belt.  

3.  The veteran's feet and toes are within normal limits, 
with no painful motion, edema, disturbed circulation, 
weakness, or atrophy of musculature; dorsiflexion of all toes 
produces no pain, ankle dorsiflexion is without limitation, 
and palpation of the metatarsal heads of the toes produces no 
tenderness.    


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).  

2.  The criteria for an initial compensable disability rating 
for an umbilical hernia, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 7339 
(2005).  

3.  The criteria for an initial compensable disability rating 
for a right great toe fracture have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The evidence does not show that the veteran has a bilateral 
ankle condition.  In response to the veteran's claims for 
service connection, the veteran was provided a VA examination 
in March 2003.  The veteran reported that he injured his 
ankles while running in the woods during a training exercise 
in service and now experiences a painful, hot feeling 
whenever the condition becomes aggravated, which is as often 
as five times per year for periods of up to five days.  

Normal range of motion for the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees (as set forth at 38 
C.F.R. § 4.71, Plate II).  Examination of the veteran's 
ankles revealed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, bilaterally, with range of motion not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The veteran's ankle appearance was within 
normal limits.  The diagnosis for the claimed ankle condition 
was, "status post bilateral ankle injury with no significant 
residuals at this examination."  The post-service medical 
records, as a whole, are found to fully support the findings 
of the VA examination.  The x-ray studies are essentially 
normal, indicating either a congenital disorder or small 
fracture fragment without residuals disability.  

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As this examination does not show a current diagnosis of 
bilateral ankle disability, any injury to the ankles in 
service must therefore have completely resolved without any 
residuals shown by the competent medical evidence.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for the bilateral 
ankle condition claimed.  38 U.S.C.A. § 5107(b).  Absent 
competent evidence of current disability, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
veteran's favor. Id.  The appeal is denied.

Initial Compensable Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  See 38 C.F.R. § 4.59 (considerations when 
rating disability from arthritis).  See also 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knees and ankles are considered major joints, and the 
lumbar vertebrae are considered a group of minor joints).

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.

With respect to the veteran's claim for entitlement to an 
initial compensable disability rating for an umbilical 
hernia, postoperative, the Board finds that the evidence does 
not reflect an overall disability picture that warrants a 
compensable rating.  38 C.F.R. § 4.7.  The veteran's 
umbilical hernia, postoperative, is evaluated as 0 percent 
disabling under Code 7339, hernia, ventral, postoperative.  
38 C.F.R.  § 4.97.  The next higher rating of 20 percent is 
warranted when there are small, not well supported by belt 
under ordinary conditions, or healed ventral or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.

The veteran was provided a VA examination in March 2003, 
where he reported that his umbilical hernia was diagnosed by 
military physicians in July 1995 and described his present 
symptoms to be pain and swelling, resulting from a surgery 
performed in 1995 to correct the hernia.  However, the VA 
examiner found the veteran's abdomen to be normal with no 
evidence of ascites, superficial veins, or tenderness.  While 
there was a surgical scar at the superior portion of the 
umbilicus, there was no evidence of an inguinal, ventral, or 
femoral hernia.  The diagnosis was "status post umbilical 
herniorrhaphy with residuals of a well healed surgical 
scar."  There were no postoperative wounds with weakening of 
the abdominal wall which required the need for a supporting 
belt.  Therefore, the overall disability picture does not 
more closely approximate the criteria for a 20 percent rating 
under Code 7339.  38 C.F.R. § 4.7.  

With respect to the veteran's claim for entitlement to an 
initial compensable disability rating for a right great toe 
fracture, the Board again finds that the evidence does not 
reflect an overall disability picture that warrants a 
compensable rating.  38 C.F.R. § 4.7.  The veteran's right 
great toe fracture is currently evaluated as 0 percent 
disabling under Code 5284, foot injuries, other.  38 C.F.R. § 
4.97.  The next higher rating of 10 percent is warranted when 
the injuries are "moderate."

The veteran's service medical records reveal that he 
fractured his right toe during service in 1993.  His medical 
records do not reveal treatment for residuals of the toe 
fracture.  The veteran was provided a VA examination in March 
2003, where he reported that symptoms of pain and swelling 
occur at rest while pain, stiffness, and swelling occur with 
standing and walking.  However, the VA examiner found the 
veteran's feet and toes to be within normal limits, with no 
painful motion, edema, disturbed circulation, weakness, or 
atrophy of musculature.  Dorsiflexion of all toes produced no 
pain, ankle dorsiflexion was without limitation, and 
palpation of the metatarsal heads of the toes produced no 
tenderness.  The examiner concluded that there were no 
objective findings to render a diagnosis, providing evidence 
against this claim.  

Post-service medical records, as a whole, support this 
finding.  For these reasons, the overall disability picture 
does not more closely approximate the criteria for a 10 
percent rating under Code 5284.  38 C.F.R. § 4.7.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  There is no evidence of hospitalization 
associated with the disability.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated December 2002, as well 
as information provided in the January 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Although 
the veteran was not informed by the RO to provide all 
relevant evidence in his possession prior to the May 2003 
rating decision in accordance with Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  In the present appeal, by letter dated April 2006, 
the RO provided information about the evidence the veteran 
needed to evaluate his disabilities and determine the 
beginning date of any payment to which he may be entitled. 
Id.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as a 
VA examination.  The veteran authorized the RO to obtain 
private medical records.  He has not identified or authorized 
the RO to obtain any other evidence.  The Board finds no 
indication or allegation that additional pertinent evidence 
remains outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


 ORDER

Service connection for a bilateral ankle condition is denied.  

An initial compensable disability rating for a right great 
toe fracture is denied.

An initial compensable disability rating for an umbilical 
hernia, postoperative, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


